DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 28, 2020.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for PCT Patent Application No. PCT/US2017/045245, filed August 3, 2017 is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2020 and February 5, 2020 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract 
The abstract of the disclosure is objected to because it is not placed on a separate sheet.  

Claim Objections
Claims 5, 8, 9, 13, 16, 18 and 20 are objected to because of the following informalities.  
Claims 5, 8, 9, 13, 16, 18 and 20 each recite “the vehicles” when referencing “a plurality of vehicles”.  Other claims recite “the plurality of vehicles” when referencing “a plurality of vehicles”.  This inconsistency causes confusion on whether an alternate 

Claims 5 and 13 are objected to as it appears that “…while the vehicles stopped at the intersection” is missing “are” between “vehicles” and “stopped”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. With respect to claim 1, and similarly with respect to claim 11, the claims recite:

designating…a first vehicle as a lead vehicle;
actuating a second vehicle to follow the lead vehicle; and
…designating the second vehicle as a lead vehicle.

The foregoing limitations, as drafted, is a method/process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. designating vehicles) or performance by hand (actuating a vehicle). With respect to claim 11, other than reciting “a computer programed to” nothing in the claim element precludes the step from practically being performed in the mind, by hand, or a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites designating an item, which can be performed within the mind, and actuation of an item, which can be performed by hand.  However, this does not incorporate the abstract idea into any application.  Additionally, the recitation of a computer, for performing the steps, merely recites a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer programed, merely apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation "the respective lane”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9, 10, 19 and 20 recite the limitations "the respective vehicle” or “each respective vehicle”.  There is insufficient antecedent basis for these limitations in the claim.

The term "immediately" in claim 4 is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,482,431, to Kushi et al. (hereinafter Kushi).

As per claim 1, and similarly with respect to claim 11, Kushi discloses a method, comprising: designating, from a plurality of vehicles at an intersection, a first vehicle as a lead vehicle (e.g. see Fig. 7 and col. 6, lines 41-63, wherein a lead vehicle is designated, as compared to following vehicles); actuating a second vehicle to follow the lead vehicle (e.g. see Fig. 7 and col. 6, lines 41-63, the Office notes that the designation of a lead vehicle and following vehicle results in a second vehicle to follow a first lead vehicle); and after determining that the lead vehicle has entered the intersection, designating the second vehicle as the lead vehicle (e.g. see Fig. 7 and col. 6, lines 41-63, wherein the second vehicle becomes the lead vehicle).  

As per claim 2, and similarly with respect to claim 12, Kushi discloses the features of claims 1 and 11, respectively, and further discloses further comprising actuating a third vehicle to follow the second vehicle after the second vehicle has been designated as the lead vehicle (e.g. see Fig. 7, wherein after passing the intersection the third vehicle will still be operating behind the second vehicle).

As per claim 3, Kushi discloses the features of claim 2, and further discloses wherein the second vehicle is between the first vehicle and the third vehicle (e.g. see Fig. 7).

As per claim 4, Kushi discloses the features of claim 1, and further discloses wherein the second vehicle is immediately behind the first vehicle in a travel direction (e.g. see Fig. 7).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of U.S. Patent No. 8,718,906, to Miller et al. (hereinafter Miller).

As per claim 5, and similarly with respect to claim 13, Kushi discloses the features of claims 1 and 11, respectively, but fails to disclose further comprising identifying the plurality of vehicles while the vehicles stopped at the intersection.  However, Miller teaches identification of multiple vehicles at a stop intersection (e.g. see Fig. 2 and col. 2, lines 47-54).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to include identification of vehicles at a stopped section for the purpose of analyzing future position to be taken after proceeding from the stopped section.

As per claim 7, and similarly with respect to claim 15, Kushi discloses the features of claims 1 and 11, respectively, but fails to disclose further comprising receiving a wireless signal from each of the plurality of vehicles, and identifying the plurality of vehicles at the intersection based on received wireless signals.  However, Miller teaches identification of multiple vehicles at a stop intersection through wireless interaction (e.g. see col. 1, lines 1-6 and 50-55).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to include identification of vehicles at a stopped section for the purpose of analyzing future position to be taken after proceeding from the stopped section.


Claims 6and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of U.S. Patent No. 5,396,426, to Hibino et al. (hereinafter Hibino).

As per claim 6, and similarly with respect to claim 14, Kushi discloses the features of claims 1 and 11, respectively, but fails to disclose further comprising instructing the second vehicle to accelerate based on an acceleration of the lead vehicle.  However, Hibino teaches a system for keeping distance between two vehicles, as well as controlling acceleration to maintain such distance (e.g. .see col. 1, lines 8-9, and col. 8, lines 7-12).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to controlling acceleration of vehicles for the purpose of maintain distance with respect to one another, as is done with platooning vehicles.

Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of U.S. Patent No. 9,020,660, to Mudalige et al. (hereinafter Mudalige).

As per claim 8, Kushi discloses the features of claim 1, but fails to disclose further comprising receiving a wireless signal, at a transceiver mounted above each of lanes at the intersection with a directional antenna directed toward the respective lane, and determining an order of the vehicles at the respective lane based on the received wireless signal.  However, Mudalige teaches an intersection control device that synchronizes travel of vehicles through an intersection based upon wireless signals mounted at the intersection for each lane (e.g. see col. 1, lines 8-9, and col. 4, lines 52-61).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

As per claim 17, Kushi discloses the features of claim 1, but fails to disclose further comprising a first and a second antenna mounted at the intersection directed respectively to a first and a second lane, wherein the computer is further programmed to designate a first lead vehicle for the first lane and a second lead vehicle for the second lane based on wireless signals received via the first and the second antennas.  However, Mudalige teaches an intersection control device that synchronizes travel of vehicles through an intersection based upon wireless signals mounted at the intersection for each lane (e.g. see col. 1, lines 8-9, and col. 4, lines 52-61).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

As per claim 18, Kushi, as modified by Mudalige, teaches the features of claim 17, and Mudalige further teaches wherein the computer is further programmed to determine an order of the vehicles at each of the first and the second lanes based on the received wireless signals (e.g. see col. 1, lines 8-9, and col. 3, lines 53-56, .

Claims 9, 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of U.S. Patent Publication No. 2011/0298603, to King et al. (hereinafter King).

As per claim 9, and similarly with respect to claim 19, Kushi discloses the features of claims 1 and 11, respectively, but fails to disclose further comprising determining respective distances of each of the vehicles to the intersection based on a time between transmitting a wireless signal from a transceiver at the intersection and receiving, in response to the transmitted signal, the wireless signal from the respective vehicle.  However, King teaches an intersection warning system by determining respective distances of each vehicle to an intersection based upon wireless signal transmission time from a transceiver and receiving the wireless signal from respective vehicles (e.g. see paragraphs 0004 and 0059).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

As per claim 10, and similarly with respect to claim 20, Kushi discloses the features of claims 1 and 11, respectively, but fails to disclose further comprising: determining a first distance between the intersection and a front transceiver of each of the plurality of vehicles; determining a second distance between the intersection and a rear transceiver of each respective vehicle; and determining a travel direction of the respective vehicle based on the determined first and second distances.  However, King teaches determining distance between an intersection and front transceiver of a plurality of vehicles, and determining a second distance between the intersection and rear transceiver of each vehicle, which are used to determine travel direction (e.g. see paragraphs 0004, 0055, 0059 and 0146).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

As per claim 16, Kushi discloses the features of claim 11, but fails to disclose wherein the computer is further programmed to determine a travel direction of each of the vehicles by receiving a first wireless signal from a front transceiver mounted to a front of each of the vehicles and a second wireless signal from a rear transceiver mounted to a rear of each of the vehicles.  However, King teaches determining distance between an intersection and front transceiver of a plurality of vehicles, and determining a second distance between the intersection and rear transceiver of each vehicle, which are used to determine travel direction (e.g. see paragraphs 0004, 0055, 0059 and 0146).  It would have been obvious to a person of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669